DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed September 17, 2019, is a continuation of international application PCT/JP2018/011582, filed March 23, 2018, which claims the foreign priority under 35 USC 119(a)-(d) from Japanese Application JP2017-061688, filed March 27, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2017-061688. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted September 17, 2019 and August 6, 2020 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.


Election/Restrictions
Applicant's election with traverse of the species of catalyst containing manganese as the transition metal atom in the reply filed on November 30, 2020 is acknowledged. 
Applicants traverse the requirement on the grounds that the examiner has not shown that a search of all the claims would impose a serious burden on the Office, nor that the different species 
There would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In the instant case, the prior art applicable to one species of catalyst would not necessarily be applicable to another since one set of claims is drawn to a transition metal catalyst, while the other is drawn to the use of an alkali metal.  The catalysts are drawn to a number of different classes and subclasses.  As an example, the manganese transition metal catalyst is classified in B01J 31/32, while the alkali metals are in B01J 23/04.  Still others (such as platinum group metals, iron group metals, or copper) are in B01J31/28.  Further, the species require different fields of search since the search of catalyzed reactions necessarily requires search of the catalyst, which is different for the transition metal catalysts vs. the alkali metals.  The requirement for election of species is maintained.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the claimed method based on the elected species above, wherein: the method of producing compound (b) comprising the use of a transition metal catalyst was not found to be allowable. Since this scope was not found to be allowable, the scope of the search and examination was not extended further.

Status of the Claims






Currently, claims 1-16 are pending in the instant application.  Presently, claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species there being no allowable generic or linking claim.
Claims 1-5 and 14-16 are under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 


Claim Rejections -35 USC § 112 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the  or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
The claims are directed to (in part): a method for preparing a compound of formula (b) with oxygen, a compound of formula (a) and a compound containing a transition metal atom; see instant claim 1 for steps.
Structurally, the claims are directed to a genus in that the method as claimed is catalyzed by an compound containing a transition metal atom, including those species which are unrelated.
Functionally, the claims require the conversion of compound (a) to compound (b); see the preamble of at least claim 1.
The instant specification, p. 18+ (Table 1) merely provides adequate written description for a the effective use of nitrate compounds of select transition metals (Mn, Ni, Cu, Co, Fe).  The instant specification does not provide an adequate number of species that would support the genus of “compound containing a transition metal atom” as so broadly claimed. Without such support, it is not clear from the specification if following the method steps as claimed would successfully lead to the synthesis of compound (b).
While it is evident that not all metals falling under the extremely broad expression “transition metal atom” used in claim 1 could be suitable as a catalyst for the oxidation reaction, it is noted that not even the specific catalyst metals listed in claim 2 were found to work since for the metals Fe, Co, Ni and Cu in the form of their nitrate salt, no yield is indicated in Examples 2-5, and the expression “detected” in Table 1 does not provide evidence of the reaction being successfully carried out.  Moreover, since specific carboxylic acids were used in every instance of a successful synthesis, it is unclear whether the reaction would lead to the desired product in the absence of a carboxylic acid.
The prior art (WO 2018/202677) indicates that the following additional catalyst systems are effective for the claimed synthesis: 
    PNG
    media_image1.png
    380
    210
    media_image1.png
    Greyscale

However, given that the instant claims are unlimited with respect to containing any compound of any structure having a transition metal, with only nitrate salts of particular transition metals demonstrated in the description and prior art as being effective for this purpose, the description is not sufficient to support the entirety of the claimed breadth.
Given the lack of an adequate number of species that would sufficiently represent the entire genus of transition metal compounds as claimed in the successful production of a compound of formula (b), and the lack of description in the prior art for the use of any additional transition metal compounds in the same or similar reactions, the claims are rejected for lacking adequate written description by the instant specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/202677 (“the ‘677 publication”) to Li et al.
The prior art teaches a process for preparing the compound (II) from compound (I), comprising catalytic oxidation in the presence of at least one catalyst and at least one oxidant as shown below: 
    PNG
    media_image2.png
    139
    321
    media_image2.png
    Greyscale
  (see p. 2)In the synthetic examples, the compound 1-(3-(difluoromethyl)-1-methyl-1H-pyrazol-4-yl)ethanone is reacted with a transition metal catalyst system and air (which reads on the required oxygen) to prepare 3-(difluoromethyl)-1-methyl-1H-pyrazol-4-carboxylic acid.  Prior art compound (II) reads on instant compound (b) where RF is difluoromethyl, R1 is methyl and R2 is H. Prior art compound (I) reads on instant compound (a) where RF is difluoromethyl, R1 is methyl, R2 is H, and RH is methyl.  The instantly elected manganese system is taught for example in Example 3, as is the requirement for a transition metal salt of nitric acid (instant  claims 3 and 14) and the presence of a carboxylic acid (acetic acid) as required by instant claims 4 and 15.  Further, the nitrate salt used in the process reads on the presence of nitric acid (instant claims 5 and 16).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699